DETAILED ACTION
Applicant’s amendment and arguments filed July 28, 2022 is acknowledged.
Claims 1, 5, 9, and 13 have been amended.
Claim 7 has been cancelled.
Claims 1-6 and 8-17 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao et al. (hereinafter Qiao) (U.S. Patent Application Publication # 2021/0297536 A1) in view of LI et al (hereinafter Li) (U.S. Patent Application Publication # 2020/0128503 A1).
Regarding claims 1 and 9, Qiao teaches and discloses a session management function (SMF) entity (SMF, figures 2, 11-12, and 17) and method performed by a session management function (SMF) entity in a communication system, the method comprising: transmitting, to a policy and charging control function (PCF) entity (PCF, figures 2, 11-12, and 17), a first message (policy association message; figures 11-12 and 17) for applying a policy and charging control (PCC) rule to a protocol data unit (PDU) session ([0204]; [0242]; teaches the SMF transmits to the PCF a first message for applying PCC rules to a PDU session); and 
receiving, from the PCF entity, a second message (response message; figures 11-12 and 17) according to a determination on whether the validation rule is satisfied, as a response to the first message ([0204]; [0242]; [0244]; teaches the SMF receives from the PCF a second message in response to the first message and accepting the PCC rules to a PDU session).
However, Qiao may not expressly disclose wherein the PCC rule is related to a validation rule and wherein the validation rule includes location information of a terminal or time information; and a determination on whether the validation rule is satisfied based on the location information of the terminal or the time information; wherein the second message is a message for rejecting a session management policy association request when the validation rule is unsatisfied, and wherein the second message is a message for accepting the session management policy association request when the validation rule is satisfied (although Qiao does suggest determining PCC rules based on the user location information; [0224]).
Nonetheless, in the same field of endeavor, Li teaches and suggests wherein the PCC rule is related to a validation rule (validity conditions) and wherein the validation rule includes location information of a terminal or time information ([0142]; [0143]; teaches PCC rules related to validity conditions including the location information of a UE); and a determination on whether the validation rule is satisfied based on the location information of the terminal or the time information ([0142]; [0143]; [0144]; teaches determining whether the validity condition is satisfied based on the location information); wherein the second message (response from the PCF received by the SMF) is a message for rejecting a session management policy association request when the validation rule is unsatisfied, and wherein the second message (response from the PCF received by the SMF) is a message for accepting the session management policy association request when the validation rule is satisfied ([0143]; [0275]; [0276]; [0570]; [0571]; [0573]; teaches a response sent from the PCF to the SMF indicating rejection or acceptance of the request based on the validity condition and PCC rules being satisfied or not satisfied).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a response sent from the PCF to the SMF indicating rejection or acceptance of the request based on the validity condition and PCC rules being satisfied or not satisfied as taught by Li with the method as disclosed by Qiao for the purpose of managing a PDU session, as suggested by Li.

Regarding claims 2 and 10, Qiao, as modified by Li, further teaches and discloses wherein the first message includes at least one of information on a network slice, information on a data network name, an identifier of the terminal, or information on an access network of the terminal ([0204]; [0228]; [0242]; teaches the SMF transmits to the PCF a first message for applying PCC rules to a PDU session). 

Regarding claims 3, 11, 16, and 17, Qiao, as modified by Li, further teaches and discloses teaches and discloses wherein the first message includes a session management policy association request message (policy association message; figures 11-12 and 17), and wherein the second message includes a session management policy association response message (response message; figures 11-12 and 17) ([0204]; [0242]).

Regarding claims 4 and 12, Qiao, as modified by Li, discloses the claimed invention, but may not expressly disclose receiving, from the PCF entity, a message to request a releasing of the PDU session, in case that after successful PDU session setup, the validation rule is unsatisfied.
Nonetheless, Li further teaches and suggests receiving, from the PCF entity (PCF, figure 5), a message to request a releasing of the PDU session, in case that after successful PDU session setup, the validation rule is unsatisfied ([0143]; [0275]; [0276]; [0570]; [0571]; [0573]; teaches a response sent from the PCF to the SMF indicating rejection or acceptance of the request based on the validity condition and PCC rules being satisfied or not satisfied and releasing the PDU session; [0648]).

Regarding claims 5 and 13, Qiao teaches and discloses a policy and control function (PCF) entity (PCF, figures 2, 11-12, and 17) and method performed by a policy and control function (PCF) entity in a communication system, the method comprising: receiving, from a session management function (SMF) entity (SMF, figures 2, 11-12, and 17), a first message (policy association message; figures 11-12 and 17) for applying a policy and charging control (PCC) rule to a protocol data unit (PDU) session ([0204]; [0242]; teaches the PCF receiving from the SMF a first message for applying PCC rules to a PDU session); and 
transmitting, to the SMF entity, a second message (response message; figures 11-12 and 17) as a response to the first message ([0204]; [0242]; [0244]; teaches the SMF receives from the PCF a second message in response to the first message and accepting the PCC rules to a PDU session).
However, Qiao may not expressly disclose wherein the PCC rule is related to a validation rule and wherein the validation rule includes location information of a terminal or time information; and determining whether the validation rule is satisfied based on the location information of the terminal or the time information; wherein the second message is a message for rejecting a session management policy association request when the validation rule is unsatisfied, and wherein the second message is a message for accepting the session management policy association request when the validation rule is satisfied (although Qiao does suggest determining PCC rules based on the user location information; [0224]).
Nonetheless, in the same field of endeavor, Li teaches and suggests wherein the PCC rule is related to a validation rule (validity conditions) and wherein the validation rule includes location information of a terminal or time information ([0142]; [0143]; teaches PCC rules related to validity conditions including the location information of a UE); and determining whether the validation rule is satisfied based on the location information of the terminal or the time information ([0142]; [0143]; [0144]; teaches determining whether the validity condition is satisfied based on the location information); wherein the second message (response from the PCF received by the SMF) is a message for rejecting a session management policy association request when the validation rule is unsatisfied, and wherein the second message (response from the PCF received by the SMF) is a message for accepting the session management policy association request when the validation rule is satisfied ([0143]; [0275]; [0276]; [0570]; [0571]; [0573]; teaches a response sent from the PCF to the SMF indicating rejection or acceptance of the request based on the validity condition and PCC rules being satisfied or not satisfied).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a response sent from the PCF to the SMF indicating rejection or acceptance of the request based on the validity condition and PCC rules being satisfied or not satisfied as taught by Li with the method as disclosed by Qiao for the purpose of managing a PDU session, as suggested by Li.

Regarding claim 6, Qiao, as modified by Li, further teaches and suggests wherein the first message includes at least one of information on a network slice, information on a data network name, an identifier of the terminal, or information on an access network of the terminal ([0204]; [0228]; [0242]; teaches the SMF transmits to the PCF a first message for applying PCC rules to a PDU session). 

Regarding claims 8 and 15, Qiao, as modified by Li, further teaches and suggests monitoring whether the validation rule is satisfied, after a PDU session setup is successful; and transmitting, to the SMF entity, a third message to request a releasing of the PDU session, in case that the validation rule is not satisfied ([0111]; [0188]; [0192]; teaches releasing the PDU session). 

Regarding claim 14, Qiao, as modified by Li, further teaches and suggests wherein the first message includes at least one of information on a network slice, information on a data network name, an identifier of the terminal, or information on an access network of the terminal ([0204]; [0228]; [0242]; teaches the SMF transmits to the PCF a first message for applying PCC rules to a PDU session). 

Response to Arguments
Applicant’s arguments, filed July 28, 2022, with respect to the rejection(s) of claim(s) 1-6 and 8-17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LI et al. (U.S. Patent Application Publication # 2020/0128503 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
October 26, 2022